El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
*404Octavio Sánchez e Ismael Avilés fueron denunciados por haber alterado la paz pública con una riña que tuvieron en una calle de Humacao y ambos fueron condenados por la corte municipal de dicha ciudad. Octavio Sánchez apeló de la sentencia para la corte de distrito, la que también lo condenó y entonces interpuso este recurso de apelación, que funda en haber cometido error la corte al declararlo culpable de dicho delito.
La única prueba presentada en el juicio fué la declara-ción de un policía insular quien dijo que cerca de él se cru-zaron unas palabras entre Octavio Sánchez e Ismael Avilés, sin que dijera cuáles fueron, y que habiendo agredido Ismael a Octavio éste le cayó encima como un león y le dió al otro y pelearon después. Según lá denuncia, Octavio re-sultó con una contusión en la barbilla.
En vista de esa prueba solicitó la defensa de Octavio Sánchez que fuera absuelto perentoriamente, fundándose en nuestras decisiones en los casos de El Pueblo v. Torres, 18 D.P.R. 933, y del Pueblo v. Franquis, 24 D.P.R. 615, pero a pesar de que el Fiscal del Distrito se allanó a esa preten-sión la corte inferior la negó y dictó sentencia condenatoria diciendo que creería aplicable esa jurisprudencia si no fuera porque el policía declaró que Octavio se tiró encima del otro como un león, agrediendo a Ismael no sólo para repeler la agresión sino para castigar la ofensa del que le atacó.
En los casos antes mencionados hemos declarado que no altera la paz pública maliciosa y voluntariamente la persona que siendo agredida por otra repele la agresión y surge así una riña no provocada por él, que es aplicable a los hechos de este caso; sin que la opinión del testigo de que Octavio se lanzó sobre su agresor como un león sea obstáculo a la aplicación de tal doctrina, pues no parece razonable que una persona agredida haya de repeler con tranquilidad una agre-sión.

La sentencia apelada debe ser revocada y absolverse al apelante.